IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


TRAVIS JOHN BERRY,                               : No. 84 WM 2021
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
PENNSYLVANIA PAROLE BOARD,                       :
                                                 :
                     Respondent                  :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.